UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 00-40257
                         SUMMARY CALENDAR


                           SAL HASKOURI,

                       Plaintiff-Appellant,


                              VERSUS


                UNIVERSITY OF TEXAS AT BROWNSVILLE,

                        Defendant-Appellee.




           Appeal from the United States District Court
                For the Southern District of Texas
                            (B-97-113)
                        September 28, 2000


Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

      Appellant Sal Haskouri petitions for review of summary

judgment in favor of Appellee University of Texas at Brownsville

(UTB).   Haskouri, a naturalized American citizen of Moroccan

ancestry and Muslim faith, was hired by UTB as a part-time math

instructor from August 31, 1992 to December 19, 1992. Thereafter,


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-40257
                                -2-

Haskouri applied for a similar position, but UTB declined to

rehire him.

     On January 22, 1996, Haskouri filed a discrimination claim

with the Equal Employment Opportunity Commission (EEOC), alleging

UTB’s decision not to hire him was based upon his national

origin.   In response, UTB offered to reappoint Haskouri to a

part-time position and required that he be subject to performance

evaluations and visits by the Dean.   Haskouri refused.

     On April 3, 1997, Haskouri filed suit in the 138th District

Court of Cameron County, Texas.   His suit was removed to federal

court on May 19, 1997.   After Haskouri twice amended his

complaint, UTB filed for summary judgment on three grounds: (1)

Haskouri’s earlier voluntary waiver of reappointment barred him

from recovering the same relief in this forum, (2) Haskouri’s

claim for reappointment was barred under the Texas Constitution

by the statute of limitations, and (3) Haskouri’s claim for

attorneys’ fees and costs are not available under the Texas

Constitution.   On January 2, 2000, the district court granted

UTB’s motion and entered judgment in its favor.    Haskouri, while

conceding the claim for attorneys’ fees, now appeals the summary

judgment.

     There is a two-year statute of limitations applicable to

Texas Constitutional claims.   See Jackson v. Houston Indep. Sch.

Dist., 994 S.W.2d 396, 402 (Tex. Ct. App. 1999).   While a cause
                           No. 00-40257
                                -3-

of action may accrue when a wrongful act causes injury, the

discovery rule “defers accrual of the cause of action until the

plaintiff knew, or by exercising reasonable diligence, should

have known of the facts giving rise to the cause of action.”    Li

v. University of Texas Health Science Ctr., 984 S.W.2d 647, 651

(Tex. Ct. App. 1998).

     We conclude that Haskouri’s claims are barred by the statute

of limitations.   Haskouri’s original complaint was filed on

January 22, 1996.   Haskouri had notice of a potential

discrimination claim in 1993, when UTB refused to rehire him.

This Court is without jurisdiction to consider Haskouri’s claim

that the 1996 reappointment offer was also discriminatory because

it was not addressed by the district court and is alleged for the

first time on appeal.   See, e.g., Capps v. Humble Oil & Refining

Co., 536 F.2d 80, 81 (5th Cir. 1976); Poston v. Carake, 378 F.2d
439, 442-43 (5th Cir. 1967). Because we find the statute of

limitations bars Haskouri’s claim, we do not reach the issue of

waiver.

     Accordingly, we AFFIRM the order of the district court.